 584DECISIONSOF THE NATIONALLABOR RELATIONS BOARDShedd's Food Products,a Division of Lever BrothersCompany(Incorporated)andSharonCeciCase5-CA-19136March 31, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn December 7, 1988, Administrative LawJudge John H West issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Shedd's Food Products, a Division ofLever Brothers Company, Incorporated, Baltimore,Maryland, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified1Insert the following as paragraph 2(b) and reletter the subsequent paragraphs"(b)Remove from its files any reference to theunlawful transfer of Sharon Ceci to a specified production line, and notify her in writing that this hasbeen done and that the transfer will not be usedagainst herin any way "2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT physically assault our employeesbecause theyengage inconcerted activities protect-ed by Section 7 of the National Labor RelationsActWE WILL NOT coerce employees by telling oneemployee that another employee will be watchedbecause the other employee engaged inunion andprotected concerted activitiesWE WILL NOT coerce employees by stating thatan employee had been assigned to work on a speci-fied line in retaliation for the individual's union andprotected concerted activitiesWE WILL NOT transfer an employee to work ona specified productionline in retaliationfor the employees' union and protected concerted activitiesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL make Sharon Ceci whole, with interest, for any loss of pay she may have suffered byreason of our unlawful conduct against herWE WILL notify Sharon Ceci that we have re-moved from our files any reference to the unlawfultransfer and that the transfer will not be usedagainst her in any waySHEDD'S FOOD PRODUCTS, A DIVISION OF LEVERBROTHERSCOMPANY(INCORPORATED)Marc A Stefan Esq ,for the General CounselRussell AGardner Esq (Whiteford Taylor and Preston),of Baltimore,Maryland andMelindaM Sweet Esq,of New York, New York, for the RespondentDECISION'The Respondent has excepted to some of the judge s credibility findrags The Board s establishedpolicyisnot to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products91NLRB 544 (1950)enfd188 F 2d 362 (3d Cir 1951)We have carefully examinedthe recordand find no basis for reversingthe findings2 The wordinjureshall be deleted from the first paragraph of thenotice as there is no evidence that SharonCeciwas injured as a result ofthe assaultWe have conformed the notice to the recommendedOrder ofthe judgeSTATEMENT OF THE CASEJOHN H WEST Administrative Law Judge On acharge filed by Sharon Ceci, on September 24, 1987 asamended December 4 1987 and March 28 1988, a complaintwas issued on December 18 1987, amended onApril 6, 1988 alleging that Shedd's Food Products violated Section8(a)(1) and(3) of the National Labor RelationsAct (the Act) collectively (a) by coercing employees by assaulting an employee in retaliation for the em293 NLRB No 63 LEVER BROS CO585ployee s union and protected concerted activities, (b) bycoercing the employees by stating that an employeewould be watched and it was Respondents intent to getrid of this employee because the employee engaged inunion and protected concerted activities,(c) by coercingemployees by stating that an employee had been assignedtowork on a specified production line in retaliation forthe individuals union and protected concerted activitiesand (d)by transferring the Charging Party to work on aspecified production line in retaliation for her union andprotected concerted activitiesRespondent denies the allegationsA hearing was held in Baltimore,Maryland, on May16, 17 and 18, 1988 On the entire record in this case,including my observation of the demeanor of the witnesses and consideration of the briefs filed by the GeneralCounsel and the Respondent,Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent is engaged in the manufacture and nonretail sale and distribution of margarine and mayonnaiseproducts at a facility located in BaltimoreThe complaintalleges,theRespondent admits, and I find that at alltimesmaterialRespondent has been an employer engaged in commerce within the meaning of Section 2(2),(6), and(7) of the Actand that UnitedFood and CornmercialWorkersInternationalUnion,LocalNo 27,AFL-CIO hasbeen a labor organization within themeaning of Section 2(5) of the ActIITHEALLEGED UNFAIRLABOR PRACTICESA The FactsCeci works on the second shift from 4 p m until 12 30a inDuring August 1987 her supervisors were GeorgeBrown and Ken Maury Sr Ceci is a shop steward Regarding the events in question,Ceci testified that duringthe evening of August 11, she took a break in the cafeteria that is located next to the supervisors'office,that employee Patricia Burkes sat down next to her in the cafetena and told Ceci that Burkes was forced to workovertime until 2 am on the morning of August 11 andwhen she complained to Brown that she was sick shewas forced to work another 2 hours until 4 a in thatBurkes told her that Burkes had an argument withBrown about the overtime,and that her conversationwith Burkes occurred at approximately 10 30 p inCeci also testified that she finished her work at approximately 12 15 a m on August 12 that on leaving theproduction area she spoke with fellow Shop StewardsDavid Gaines and Marian Perry about a dispute regarding a shift and classification change of employee RubyMcGinnis,who was a third shift packer and who wantedto trade places with a second-shift general utility personWayne Pumphrey,thatMaury and Brown and alsoThird Shift Supervisor Bruce Peters were present forthese discussions,that Peters said that he did not want toget involved and he walked away from the discussion,that eventually she the other two stewards,and the remaining supervisors filed into the supervisors office, thatbefore she finished working that evening she was told bya fellow employee that Burkes had been fired by Brownthat she discussed this firing with Gaines who was thechief shop steward before they went into the supervisors office,that Peters was not in the office at the time,thatGaines told her to speak with Burkes to find outwhat happened at midnight when she was fired,that thethree shop stewards went to the supervisors'office todiscuss theMcGinnismatter and also the Burkesmatter that she found Burkes in the parking lot waitingfor a rider and she spoke to Burkes about the termination,that Burkes told her that Brown called her into hisoffice and said,Do you still stand by what you said theother night about what I did being unfair? and whenshe said,Yes, I do But I did stay and work until 4o'clockBrown said,Well, then you re fired that shethenwent to the supervisors office and entered theroom that Gaines, Perry,Brown,and Maury were in theroom that Peters was not in the room that Brown hadjustfinished talking about theMcGinnis matter andGaines was beginning to make another point when shewalked up to him and said,Excuse me, David I ve gotto tell you something in regard to the Patty Burkes casebefore we go any further Don't raise it yet This is incredible and we ve got to find out what the facts are inthis case,and that at this point Brown got up from hisdesk and walked around it and he said,Get the hell outof hereWho do you think you are? 111 get the guardsIn fact,I don t need the guardsCeci further testified that Brown then grabbed her bythe front of her shoulders and pushed her back 4 or 5feet that she then turned and immediately left the officethatGaines called out to herWait for me' that shewalked straight out of the office through the cafeteriaand out to the parking lot and drove home that Burkeswas a casual employee and although she was entitled tounion protection in that she paid dues after being at theRespondent beyond 30 days there is a dispute whethercasual employees are entitled to file grievances and go toarbitration on a discharge,thatPerrywas concernedabout the McGinnis shift change and she wanted a promise from the Company that once McGinnis started working on the second shift she would not be forced to docase sealing work that involves lifting 40 to 60 poundboxes and stacking them on a pallet and that after shepunched out at 12 20 am on August 12,she did notchange into her street clothes because at the time shenormally wore jeans while she worked In addition Cecitestified that when she went from the parking lot to thesupervisorsoffice,after speaking with Burkes, she didnot see Anthony Taylor or Irvin Burton in the cafeteria,thatwhen she got to the supervisors office she openedthe door and walked in,that when she entered the supervisors' office just after 12 30 a m on August 12 Maurydid not say anything to her that when Brown, whoweighs approximately 250 pounds pushed her on hershoulders and then released her she went backwards,that when she left the supervisors office she did not seeTaylor or Burton in the cafeteria near the door to thesupervisors office,that she gave Burton,who was waiting by the front door,a ride home that she was not sure 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhether the door was closed when she went to leave supervisors office the morning of August 12 1987,that sheis5 feet 1 inch tall and weighs 110 pounds,and thatBrown is approximately 5 feet 11 inches tallLater on August 12 Ceci spoke with Gaines and thencalled the police to report the assault A police officerarrived at the plant at the end of her next shift Ceci testified she did not discuss the matter with Brown or anyother management official dunng the shift before speaking with the police officer,that the next workday whenshe went to punch in she discovered that her timecardhad been pulled,that she then spoke with Gaines, thatwhen she spoke with Brown he told her that she was notgoing to work but rather she was going to have toattend a meeting,and that she told Brown that if it was adisciplinary meeting she wanted Shop Steward Gaines toattend alsoCeci further testified that Brown said thatthe Company could not spare Gaines because he wasdriving a forklift,that she met with Brown and RonKobel,who was the plant manager,that she told Kobelthat she would not continue with the meeting unless shehad a shop steward present,thatGaines then attendedthe meeting,that Kobel told her that she was terminatedpending an investigation and he said that it was for calling the police onto the Company s private property, thatshe and Gaines asked to see Charles Messer,the president of the Company,that it was resolved during the 45minute meeting with Messer that she would be allowedto continue to work,and that dunng her meeting withMesser on August 13 it was indicated that it would bethe Company s position that no matter what the Company would back its supervisor all the wayCeci is an A mixer from the mayonnaise line and thisisherjob when mayonnaise runs She testified that shehas been trained also to do a variety of the other jobs inthe plant,that line 13 is where 3 pound tubs of margarineare packed into boxes and, according to Ceci it is one ofthe fastest lines in terms of line speed that on line 13 theemployees, during the course of a minute, pack five orsix boxes as the product is coming off the line, that this isheavier work then she normally does that in her expertence, 12 years with Respondent line 13 is considered theworst line that regarding the daily assignment sheets(G C Exh 2)she was assigned to work on line 13 onAugust 31,and on September 3, when the mayonnaiselinewas not operating She testified that on September 9she was assigned to work on line 13 when the mayonnaise line did not operate,and on October 5, 1987, shewas assigned to work on line 13 when the mayonnaiseline did not operate Ceci further testified that on September 8 she worked on line 14,that on September 14she worked on lines 5 and 6, that on September 15 sheworked as a general utility worker that in mid September 1987 Respondent made permanent line assignmentsto, as here pertinent,line 13 that on September 17 sheworked in sanitation that on September 18 she relievedworkers on various lines, that on September 25 sheworked on the mayonnaise line, that on September 28she worked on line 14,that on September 29 she workedon the mayonnasie line again,that on September 30 sheworked on the mayonnasie line, that on October 1 shewas on indirect labor or sanitation,and that on October5, 1987,she worked on line 13 She testified that everyday that the mayonnaise line operated from September 1toOctober 5, 1987,she worked on that line,that sheworked on line 13 on September 3 and 9 and not againuntilOctober 5, that other employees are assigned towork on line 13 on consecutive days,and that in thecharge that she filed on September 24, 1987 (G C Exh1(a)), she asserted that she was given more onerous jobsbecause she filed charges and gave testimony under theprovisions of the Act She stated that either on Mondayor Thursday of the week beginning August 31, 1987,Gaines told her that Brown said that he could see thatshe was getting tired and he was going to keep it up, assigning her to line 13,until she dropped,that althoughshe did not file any grievance over this,she did pursue itlater in discussions with the Company,that she did notdiscuss the assignments to line 13 with Brown becauseshe saw no reason to talk to him about this matter because he had told Gaines that he was out to get her andthat before Brown pushed her she worked on line 13Gaines,who is chief steward,testified regarding the alleged shoving incident,that Brown,Maury,and Peters,among others,had desks in the supervisors office, thaton the second shift that spans August 11 and 12,1987, hediscussed two problems with Perry and Ceci,namely,theMcGinnis transfer and the Burkes termination, thathe asked Ceci to speak to Burkes who had just been terminated at midnight of the shift involved and afterspeaking to Burkes to report back to him,that he madethis request of Ceci dust before he and Perry stepped intothe supervisors office,that when they entered the supervisors office Brown and Maury were there and no oneelse, that more specifically, Peters was not in the office,that 5 minutes into their discussion with Brown Cecicame into the supervisors office and said,"David,listentome I talked to Patty Burkes, and the story that shetold me is not what George Brown has said that Cecistarted talking as she came through the doorway to thesupervisors' office she was quite excited, that at thispoint Brown said to herwho do you think you arecoming into my office and interrupting this meetingthat he and not Brown was talking at the time Ceci interrupted,that Brown stood up and said,I have a mindto call the security guard and have you put out No Ithink 111 do it that Brown came around his desk andshoving Ceci backwards said,Get the hell out of myoffice,that Brown grabbed Ceci by her shoulders andshoved her backwards that Gaines then said to Ceci,"Step outside Sharon,and wait for us there,and we'll beout there in a few minutes"thatMaury said to Brown,What the hell are you talking to them about this issuefor anyway? You don'thave to talk to them at all' , thatat this point the meeting ended without completing thediscussion on the McGinnis transfer and on the Burkestermination that Peters came into the supervisors officeafterBrown shoved Ceci, that it was not possible forPeters to be sitting in the far corner of the supervisorsoffice and Gaines simply walked past him,thatwhenCeci came into the supervisors office she said,David,listen to meWe have to talk aboutthe story is notthe same'andDavidstop talking and listen, I ve LEVER BROS CO587got something to tell you about Patty Burkes , that Cecisaid this in a voice loud enough for everyone in theroom to hear,that although he states in the affidavit hegave to the Board regarding the shoving incident thatBrown was speaking to me as Ceci asked for my attention,"this, in his opinion did not contradict his earliertestimony that he was talking at this point during his discussion with Brown,that after Brown asked Sharon toleave the supervisors'office Brown escorted her to thedoor,that Brown did not have to open the door for Cecito leave in that the door was already open,that Browndid not make any kind of a gesture while he was standmg at the door,and that the affidavit that he gave to theBoard in September 1987 statesPerry and I remained in the office for about 5 minutes to conclude the McGinnis issue After we finfished discussingMcGinnis,Iasked Brown to discuss the Burkes discharge,yesWhen I mentionedthat subject,Ken Maury threw down the pen hehad in his hand and he told Brown that he didn thave to discuss that matter with or-with us or discuss anything with usthat he did not believe that he and Perry attempted todiscuss the Burkes matter that evening with Brown inthe supervisorsoffice and Gaines affidavit,to thatextent, is not correct,that before he went into the meetmg on the morning of August 12, 1987,itwas his understanding that two issues were to be discussed at themeeting,namely,the termination of Burkes and thetransfer of McGinnis and Pumphrey,that although it washis intent to discuss the Burkes termination in the meetmg in the supervisors office on August 12,because hedid not obtain the information he needed from Ceci, hethought there would be really no sense in discussing theissue,and that during the shoving incident in the supervisors office on August 12, 1987 Maury said nothing toCeci while she was in the roomThe next day Gaines discussed what happened withCeci and she indicated that she was going to file an assault charge against BrownGaines testified that afterCeci s shift that evening a policeman came to the plantthatCeci gave a report to the policeman in the plantparking lot that as Brown left the plant that morning heasked Gaines what was going on and Gaines told himthat he would have to talk to Ceci about it, that Mauryalso asked Gaines what was going on as Maury left theplant and Gaines gave the same reply that Maury thentoldGaines that if anything happened that should nothappen,he was personally going to come and take careof Gaines,that the next day Peters told him that he wasaware of the fact that some charges had been broughtagainst Brown and Peters asked if any of that concernedhim and Gaines said,No you were not there you werenot part of it so there is nothing to worry about' , thatPeters then said,`Okay,fine,that'sallIwanted toknow',and that he did not include Maury s above described August 13, 1987 alleged threat or Peters'inquiryregarding whether the criminal charges involved him inany of the affidavits Gaines gave to the BoardThe day after Ceci filed the report with the police officer Gaines and Ceci had a meeting with Brown,Kobel,andMesser before Ceci was allowed to go to workGaines testified that later that same evening Brown toldhim that Brown was quite disturbed with the fact thatmanagement did not support the suspension of Ceci anddemonstrate that they were protecting him to somedegree,that Brown told him during this meeting that hewas going to get Ceci before she got him,and thatBrown went on to explain that Ceci had better watchher production and that the viscosities had better be perfect,that she had better come back from her breaks righton the second,and she had better be in her work areaAs a forklift driver Gaines supplies the lines with whatever stock they need to run the product He testified thattoward the end of August 1987, after Ceci had beenworking on line 13 several days,Brown came to him andsaid that Ceci`thinks she'shaving it rough now beingon line 13,Well, she's complaining about being there,and I'm going to keep her there until she drops,until sheturns pale and drops,that he told Ceci about Brown'sstatement later that same evening,that in his experienceitwas unusual to see Sharon or anyone else on line 13for that length of time,that he did not recommend toCeci that she file a grievance because he was trying toget Brown to cool it,that in mid September 1987 employees were permanently assigned to a line,that he estimated that Ceci worked on line 13 more than three timesbetween September 1 and October 5 1987, that as mdicated above he told Ceci about Brown s threats to gether and he also told the Local 27 business representativeabout the threats, that in July 1987 he filed a claim ofdiscrimination with the Equal Employment OpportunityCommission(EEOC)and subsequently he was taken offthe forklift by Brown,that he believed that Brown'sactionwas in retaliation for the filing of the above described claim, that he was not sure when he filed thecomplaint with EEOC,that after Brown took him offthe forklift,Robert Jennings went on vacation andGaines had to drive the forklift for 1 week and that although he was not sure when the conversation withBrown occurred during which Brown said he was goingto keep Ceci on line 13 until she dropped Gaines wasoperating the forklift when the conversation occurredand he recalled that Brown s left foot was pinched bythe forklift wheelGaines testified that in January 1988 he, on behalf oftheUnionmet with Buddy McMaken, Respondent sproduction manager,to try to get Burkes and anotherfromer casual employee,Jackie Thomas,back on thework force,that he asked McMaken to remove Brownfrom his supervisory position over the working staff because the Union felt that Brown was unqualified in lightof his dismissal of Burkes and Thomas, that Gaines toldMcMaken that Thomas was sexually harassed by Brownwho assertedly had been calling her after working hoursand on weekends trying to get her to go out with himthat he told McMaken during this meeting about theCeci incident and he also told McMaken that assertedlyBrown told a young female employee,Doris Jefferson,thatallwomen are bitches' , that he requested on behalf 588DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof the Union and on behalf of the employees,especiallythe women working there,that Brown be removed fromhis position and put in an office some place,that the dayfollowingGaines'lastmeeting with McMaken, Browneither resigned or was fired that Brown's replacement,Les Valentine,toldGaines that Brown was no longerwith the Company and Valentine said,We re going totry to work together and bring some peace and harmonyinto the plantthat Thomas was present when he askedMcMaken to remove Brown from his supervisory responsibilitiesand that the meeting with McMaken occurred after Brown was acquitted at the above describedcriminal trialGaines testified that after Brown s trial on Ceci'scriminal assault charge,Peters said to him in the plant,`You know something,David? I didn'tsee a damnthing,that Peters testified in the criminal assault chargecase,and that he then said to Peters,Well Bruce howcould you lie? and he then told Peters that he thoughthis actions were both pathetic and unreasonableAccording to Respondents Exhibit 8, which is a transcript of theState of Maryland v George Brownin theDistrict Court for Baltimore City at 99 and 100 the courtstates as followsNow, this is a criminal matter,which means thatthe standard of proof is very high The State bearsthe burden of proving ensurance[sic] beyond a reasonable doubtAfter considering the testimony ofthe evidence[sic] offered by both sides both sideswitnesses appear to this Court to be credible believable peopleThere is nothing in their demeanor,there is nothing in the information offered that uponwhich [sic]Icould say anyone[sic]person is nottelling the truthTherefore,considering the testimony of the evidence [sic] produced the scales are evenly balancedand for a criminal case that is not sufficient for theState to prevailThe State bears a much higherburden than that And for that reason I in unable tosay that the state has proven beyond a reasonabledoubt this charge of criminal assault And that s itThe parties stipulated that the criminal trial in thematter ofMaryland v Brownregarding the charge Cecibrought against Brown was held in the District Court ofMaryland Southwestern District on November 24 1987Perry, who is the shop steward on the third shift testifled that on the third shift that began on August 11 andended on August 12, 1987 she expressed her concern toBrown about the McGinnis transfer indicating thatMcGinnis should not do case stacking work that sheasked Brown to put it in writing telling him that she didnot trust him enough to take him at his word thatBrown refused that she also had a discussion withBrown about Burkes, with Brown saying that he wasthinking about discharging Burkes, because he did notlike the way she talked to him the night before thatBurkes shift normally ends at 12 30 am and she wasforced to work until either 2 30 or 4 a in and that shediscussed the McGinnis transfer and the Burkes termination with Gaines that evening and Ceci was involved indiscussions regarding the McGinnis transfer in view ofthe fact that Ceci was the shop steward for the secondshiftShe also testified that she and Gaines entered the supervisors office sometime after 12 30 a in on August 12and Ceci went outside,that she did not recall Petersbeing in the office at that time, that Ceci later came intothe supervisors office and she paused for a while waitingfor a break to say what she had to say, that Ceci said,Wait a minute David Don t listen to him Listen towhat I have to say', that she did not recall who wastalking when Ceci made this statement,that Ceci was notbeing rude because she waited before she said anything,thatBrownjumped up from his desk and said, `Whothe hell do you think you are? , that Perry thensaid,Wait a minute,mind your mouth George , thatBrown told Ceci to get the hell out of his office andhe pushed Ceci at her shoulders,that Ceci then left theoffice and no one said anything to her,that after Cecileft the office no one said or did anything about thepushing at that time,that Burkes name was not mentioned during this meeting,thatMaury said nothing afterCeci was pushed,that she did not recall Peters cominginto the office at anytime during that meeting,that ifPeters was sitting at his desk when she entered the supervisorsoffice for the above described meeting, shewould have seen him, that she did not see Taylor orBurton on August 12 at approximately 12 30 a in whilestanding in the corridor with Gaines and Ceci just outside the supervisors office just before she and Gaines entered the officeFinallyPerry testified that she, Gaines and Ceci didnot go through the cafeteria before standing outside thesupervisors office on August 12, 1987 at 12 30 am, butrather they came from the opposite direction from theplant floor area that Ceci went to the parking lot justbefore she and Gaines went into the supervisors officethatMaury and Brown were in the supervisors officewhen she and Gaines entered it at 12 30 a in on August12, 1987 that Peters was not in the office when she andGaines walked into the supervisors office that she hadher back to the door while they were discussing theMcGinnis transfer and if Peters walked into the supervisors office she did not notice him that she did not seeCeci enter the room until Ceci was standing next toGaines, that Ceci did not burst into the room and starttalking but rather she waited until she thought there wasan opening in the discussion,thatwhen Ceci said toGainesDon t listen to him, she was referring toBrown that Brown jumped up from his desk and hesaidWho do you think you are telling someone not tolisten to me? Sharon get the hell out of this office thatwhen Ceci came into the supervisors office Maury didnot say anything to her,that she did not think thatBrown walked over,opened the door for Ceci and lether out of the door and she did not believe that the doorwas open,that she and Gaines did not stay in the supervisorsoffice for long after Ceci was pushed and Perrydid not recall exactly what was discussed after Ceci leftthatMaury continued to be silent while she and Gaineswere in the supervisors office after Ceci was pushed, LEVER BROS CO589that the McGinnis transfer was resolved in the discussionwhich ensured with Brown after Ceci left the office thatthe Burkes termination was not discussed during thatmeeting,that she did not remember seeing Peters in thesupervisors office after Ceci was pushed,and that in theaffidavit she gave to the Board on October 25, 1987, shedid not specify that she told Brownmind your mouthGeorgeRegarding the aftermath of the alleged shoving mcident Perry testified that after the police were summonedto take a report from Ceci regarding the alleged assault,Peters said to her,Perry,Well there s always threeshop stewards against three supervisorsPerry furthertestified that after the police became involved Browntold her that he had no intentions of hurting Ceci andshe said,Well, George,you should have known betterthan to push a white woman,and that Brown replied,I guess you re rightAnthony Taylor,a forklift driver at Respondents facility,testified that he worked on the second shift in1987 that normally after the shift he hangs around Respondent s facility either up stairs or in the cafeteria, thatthe cafeteria is located next to the supervisors office,that he was in the cafeteria speaking to a coworker,Burton,between 12 30 and 12 45 a in on August 12, thathe saw Ceci go by and walk into the supervisors officethat he could see into the supervisors office from wherehe was sitting in the cafeteria by looking at the reflectionon a window which is located across from a largewindow in the supervisors office, that he saw Brown getup from his desk walk around side of his desk and pushCeci and say get the hell out of here that Gaines andPerry were also in the supervisors'office at the sametime that he did not recall if any other supervisorswhere in the office at the time that Ceci opened thedoor when she walked into the supervisors office andshe closed the door behind her, that he did not seeGaines or Perry when he saw Brown push Ceci in thereflection in the glass that when Ceci came out of thesupervisorsoffice and left the building he and Burtonwere still sitting in the cafeteria that while they were sitting there he said to Burton that Brownjust pushedCeci,that he did not see Ceci return to the supervisorsoffice during the minute or so that he remained in thecafeteriathat the following day he found out thatGaines and Perry were in the supervisors office whenBrown pushed Ceci that he did not see Brown escortCeci to the door that the door to the supervisors officewas closed and Ceci opened it when she came out of theoffice that when Brown shoved Ceci he had papers inhis hand and that he could not recall which hand Brownheld the papers inBrown did not testifyMaury testified that Brown left his employment atShedd's sometime after Christmas 1987 that on the nightwhen the incident involving Ceci occurred in the supervisors office he had discussed the McGinnis transfer separately with Gaines and Perry earlier about 10 30 p inthat both of those discussions took place in the supervisors' office and Brown was present that he and BrowntoldGaines and Perry that they would talk with themlater at the end of the shift that Ceci was not present foreither of these 10 30 p in discussions,that when Brown,Gaines, and Perry walked into the office at approximately 12 40 am on August 12 Peters was already in theoffice orhe came-dust preceded us , that he did notsee Ceci when he walked into the office or immediatelybefore he walked into the office that he did not seeTaylor or Burton in the cafeteria when Maury went intothe supervisors office, that he participated in the discusSion regarding theMcGinnis/Pumprey transfer, thatabout 5 minutes after this discussion began Ceci enteredthe office,that when Ceci entered,Peters was setting onthe other side of Maury s desk facing Maury that hisdesk is located in the room next to Brown s desk separated only by an aisle,that Ceci opened the door to the supervisors office,walked in,and said to Gaines,Don tlisten to him, I have to talk to you , and that it is anormal practice to keep the door to the supervisorsoffice closed when business is discussed with the shopstewardsMaury also testified that Ceci was in her streetclotheswhen she entered the supervisors office at approximately 12 40 am on August 12, 1987, that Ceciwas approximately two strides from Gaines when shestarted to talk to him, that Ceci interrupted the conversation between Brown and the other two shop stewards,that he asked Ceci if she was off the clock because shewas in her street clothes and it is a company regulationto be off the clock when you are in your street clothesthat eventually she replied that she was off the clock,that he asked Ceci this question twice because she didnot answer him the first time he asked,that when she didanswer him he asked her to leave, that Ceci ignored him,that Brown then told her to get the hell out of there,that when Brown said this he was seated at his desk andhe slammed his hands down on the desk and started torise that Brown got up and made a gesture to usher Ceciout of the room that when Brown made the gesture hewas behind his desk that the gesture resembled thewindup of a softball slow pitcher, that Brown thenwalked toward the door,and opened the door for Ceciand perhaps he said something like `come on get out ofhere but nothing that Maury could recallMaury further testified that after Ceci left, Brownclosed the door that he did not see Brown push Ceci orBrown put his hands on Ceci that after Brown wentback to his desk and sat down Ceci poked her head inthrough the door again and saidDave if you are notgoing to be too long I will be out here waiting for youthat after Ceci left the transfer was discussed for aboutanother 15 or 20 minutes and before Gaines and Perryleft it had been resolved and that after Ceci left he didnot say to Brown something to the effectwhy the hellare you talking to them about this issueMaury also testified that he did make such a statement earlier thatevening when Gaines came in to discuss the transfer andBrown entertained his remarks that he did not recall anydiscussion of Burkes situation after Ceci was ejectedfrom the supervisors office that such a discussion mighthave taken place but he is not sure and that the nextevening when he saw a police car in the parking lot heasked Gaines what had happened and Gaines replied Itis taken care of There was nothing I needed to known, 590DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD[sic] itwas taken care ofMaury stated that he askedGaines repeatedly why the police were there and Gainescontinued to give him the same answer, that he then toldGainesit ismy responsibility to know why the policeare on the premises, if there is something wrong I needto know it,it ismy responsibility to know that I have toknowif there is any reason for these people to behere and I don t know it, and you aren t telling me, I amgoing to hold you responsible for that , that Gaines thensaidThat sounds like a threat , that Maury told Gainesthat it was not a threat, that he did not tell Gaines that ifthere was a problem that Maury would take care of him,that he testified on Brown s behalf in the criminal trial intheDistrictCourt of Baltimore City that Brown hadnever admitted to him that he shoved Ceci, that morethan once Brown denied to him that he had shoved Cecithat in September 1987 Ceci never complained to himabout being assigned to the margarine production line 13thatwhen Brown got up from his desk in the supervisors office in the early morning hours on August 12 andspoke to Ceci, Perry said something to Brown to theeffect that he should not curse like that, and that Gainesfiled an EEO claim against himIn addition,Maury testified that when he, BrownGaines, and Perry went into the supervisors' office afterthe second shift on August 12 he did not see Ceci in thearea that he did not tell Ceci to punch out before he entered the supervisors office at the end of the second shfiton August 12 1987 that Ceci came into the supervisor soffice at approximately 12 45 am that the reason heasked her if she had punched out notwithstanding thefact thatitwas 15 minutesbeyond the end of the shiftwas because on the mayonnaise side they could be cleaning up the area prior to the third shift going ahead andbreaking the lines down and cleaning the lines that tothe best of his knowledge there was no overtime thatnight and if employees did work beyond the 12 30 shiftend time they would be paid overtime, that it is company policy that the employees punch out while they are intheir uniforms that there was no need for Ceci to participate in the discussion of the transfer of McGinnis andPumprey because Gaines in addition to being chief stewand was also a second shift steward and as noted abovePerry was the third shift steward that Burkes was notfired around midnight of the involved shift but rather shewas fired a day or two before that that Gaines did askhim about Burkes' termination that Burkes was terminated because she had been told that she would be requiredtowork overtime and she told Brown that she was notgoing to work and she did not care what happened toher that Burkes did not give a reason for wanting to gohome that he found out later that she had in factworked the overtime, thatBurkeswas terminated at thebeginning of her shift but she worked during that shift,thatnotwithstanding the fact that Maury was present,Brown denied to him that he shoved Ceci becauseBrown had charges filed against him, that while he wasnot positive, he believed that Peters remained in theoffice after Gaines and Perry left the office subsequent tothe Ceci incident, that Peters was in the office partiallyfor the transfer himself because he was very interestedin its proceedingMaury further stated that at the beginningof this meeting Peters spoke because he wastalking to both the two stewards plus George, becausehe was very interested And then when they started togo back and forth over the wording on it, he gust saidheck, you all can hash it out and I will sit over here andlisten a little bit and then get my shift togetherand thatGaines first came into the supervisors office about 8p in on August 11 regarding the McGinnis transfer anditwas at that time that Maury said to Brown, as notedabove that they did not have to talk to Gaines at thattime,that they should talk to him later, and that theyshould get the plant runningPeters testified that in August and September 1987 hewas the sanitation supervisor on the third shift, that hewas involved in discussions to transfer Pumphrey fromthe third shift to the second shift and McGinnis from thesecond to the third shift, that on a unspecified date inAugust 1987 after he had discussed the transfers withPerry he took her at 12 30 a in to speak to Brown aboutthe transfers, that the conversation occurred in the supervisor s office, that he did not participate in the conversationwith Perry and Brown very loud because he hadbusinesswithMaury who was at the next desk so hewent over and asked him a few questions about thechanges for the next days schedule, that Gaines was inthe office at the time, and that Gaines got involved inthe conversation between Perry and Brown regardingtheMcGinnis transfer, I brought the two of then [sic]together and somehow David [Gaines] got in therePeters also testified that he did not recall actually seeingCeci come into the room and he first became aware ofher when she interrupted Brown that Brown then saidsomething to the effect that he did not want to talkabout it, that he did not recall any question from Mauryto Ceci that Ceci continued to talk and Brown got upcame around his desk and escorted Ceci to the doorthat if Brown brushed against or rubbed against Ceci hedid not see it that Brown opened the door and made asweeping gesture with his arm and Ceci left, that Brownthan slammed the door and came back that he did notsee Brown at any time put his hands on Ceci, that he didnot see Brown extend his arms that he did not hearGaines or Perry make any comments about Ceci s departure and that shortly thereafter Ceci opened the doorand stuck her head in and said something to GainesPeters further stated that Gaines replied something to theeffectsee you later, wait outside , then he left the supervisors' office and shortly the meeting broke up, thathe did not remember asking Gaines if the criminalcharges involved him, that he did tell Gaines that hethought it was a little ridiculous and that he did not see agod damn thing worthy of all this hoorah stuff' that inresponse Gaines told him that he was pitiful or something like that, and that this conversation with Gainesoccurred before the criminal trial involving Brown FinallyPeters testified that he never told Perry that thereare three supervisors against three shop stewards butrather Perry said to him at one time it is our wordagainst yours , that he did not think that he leaned onthe file cabinet at any time during the meeting involvingthe incident regarding Ceci and that while Brown made LEVER BROS COa gesture by the door as Ceci left the supervisors officePeters did not see Brown make any gesture with his armby his deskB ContentionsOn brief the General Counsel argues that becauseBrown did not testify, Gaines testimony as to Brownsthreats stand unrebutted and those aspects of the casecan only be dismissed if Gaines is discredited,that whileadmittedly there are minor inconsistencies among theGeneral Counsels witnesses regarding the shoving incident,on the fundamental issues the General Counsel switnesses are consistent but Respondent's are not, thatPeterswas not present in the supervisors office whenthe Brown/Ceci incident occurred is demonstrated notonly by the unsurprising fact that Peters had virtually noindependent recollection of what the meeting participants said or did,but also by the fact that the littlePeters did recall directly contradicted Maury,and thatthe only way to find that Peters was present would be todiscredit every other witness in that Peters version ofevents is at odds not only with Maury s but also theGeneral Counsels witnesses The General Counsel alsoargues that Maury s insistence that Peters was presentduring the Brown/Ceci incident substantially underminesMaury's credibility that Maury's repeated insistence thatBurkes was not discharged the evening of the confrontation demonstrates a determined effort to present demonstrably false testimony to achieve two objectives that arefundamental to their defense,namely,(a) remove theprotected concerted reason for Ceci s presence,and (b)eliminate the spark that ignited Brown s outburst thatBrown during the aforementioned trial on the criminalcharge testified that he fired Burkes during the secondshift that started on August 11 and finished on August12 1987(see R Exh 8 at p 53)that there is no disputethat from August 31 until mid September 1987 Brown assigned Ceci to line 13 at each available opportunity withone exception when she was assigned to line 14 whenline 13 did not operate,and that,accordingly, there areno real credibility issues concerning where Ceci was assigned during the period at issue The General Counselfurther argues that there can be little question that a supervisor sunprovokedassaultandbatteryonasteward/employee in front of other stewards/employees,that occurs in the midst of a grievance meeting and isprompted by the employees/stewardsmention of theneed to explore the circumstances of a fellow employee sdischargeviolatesSection 8(a)(1)of the Act thatBrown's statements to Gaines that he was going to getCeci plainly violated Section 8(a)(1) of the Act,that theevidence reveals an overwhelming prima facie case thatBrown assigned Ceci to work that was viewed as themost difficult and onerous in the department in retaliation for a union and other protected concerted activities,that in the circumstances in this case,Respondents assertions that other employees were lawfully assigned toline 13 on a more frequent basis than Ceci and Cecicould have been and may have been assigned such workin the past failed to rebut Brown's admission of unlawfulmotivation for the work assignmentHeck s Inc280NLRB 475 (1986)and that in addition to the make591whole order to remedy the unlawful transfer,Ceci is alsoentitled to a make whole order to compensate her forany loses or injury she might have incurred as a result ofBrown s attack on her,Graves Trucking,246 NLRB 344(1979) andGreyhound Taxi Co274 NLRB 459 (1985)Respondent,on brief,contends that the General Counsel has failed to establish by a preponderance of the evidence on the record as a whole that Respondent committed the alleged unlawful acts Respondent contends thatthe preponderance of the evidence does not establish thatRespondent was aware that Ceci s interruption of theAugust 12 meeting was protected or union activity thatCeci was not sent from the meeting by Gaines,that Cecidid not voice an intention to discuss Burkes, that Ceciwas not engaged in concerted activity that Ceci s disruption even if concerted,was not protected,that thepreponderance of evidence does not establish that Ceciwas assaulted by Brown,that Taylor s testimony must bedisregarded as totally incredible,that the General Counsel s witnesses testimony regarding the shove must bedisregarded,that regardless of whether Ceci was shoved,the shove was a reaction to her interruption of the meeting and not to her union or protected concerted activeties,that the General Counsel failed to establish thatBrown threatened Ceci in retaliation for union or protected concerted activities that the evidence does not establish that any threat was made,that even if the threatswere made,there is no evidence that they were made forillegal reasons that the filing of criminal charges is notconcerted activity and that the General Counsel failedto establish that Ceci was assigned more onerous dutiesbecause of the union or protected activitiesC AnalysisBefore treating the merits,a procedural matter must behandledThe General Counsel has filed a motion tostrike certain portions in the argument section of Respondent s brief Respondent replied As noted below, Iam not relying on Taylor's testimony No sufficient justification has been supplied for granting the remainder ofthe relief sort In these circumstances the motion isdeniedInmy opinion,Respondent violated the Act as allegedRegarding the alleged assault Brown did not testifyConsequently,Respondents version is advanced here bythe testimony of two other supervisors Peters andMaury But Peters was not a credible witness in thatcontrary to his testimony he was not present during theBrown/Ceci incident on August 12 1987 Not only areimportant portions of Peters'testimony contrary to thetestimony of every other witness who testified here butalsohis testimony is contrary to the testimony thatBrown gave at the trial on the criminal charge (R Exh8), for while Brown had Peters sitting at his desk in thefront of the supervisors office during the involved incident,Peters placed himself on the other side of Maury sdesk in the back of the room Other evidence on thisrecord is overwhelming that Peters was not presentduring the involved incidentMaury,in furthering thefabrication completely discredited himself 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCeci was pushed by Brown The three stewards whotestifiedwere, in my opinion generally credible witnessesThere are, as the General Counsel concedesminor differences in their testimony Nonetheless, the reliable, credible evidence of record demonstrates that thedeclaredpurpose of Ceci s interruption dealt withBurkes termination and Brown s unreasonable reactionto this challenge to his authority included assaultingCeci In reaching this conclusion, it is not necessary andI did not rely on the testimony of TaylorGaines as noted above, was a credible witness Browndid not testifyConsequently, Gaines testimony regarding the above described threats is unrefutedFor the aforementionedreasonsgiven by the GeneralCounsel on brief, Brown s threats made the involved jobassignmentsunlawfulCONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce within the meaning of Section 2(2) (6), and (7) ofthe Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3The Respondent violated Section 8(a)(1) of the Actby assaulting an employee in retaliation for the employee s union and protected concerted activities, by tellingone employee that another employee would be watchedbecause the other employee engaged in union and protected concerted activities and by stating that an employee had been assigned to work on a specified line inretaliation for the individuals union and protected concerted activities4 The Respondent violated Section 8(a)(3) of the Actby transferring Sharon Ceci to work on a margarine production line in retaliation for her union and protectedconcerted activities5The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged inunfair labor practices I shall recommend that Respondent be ordered to cease and desist therefrom and takecertain affirmative action necessary to effectuate the purposes of the ActAlthough the General Counsel argues on brief thatCeci should be made whole regarding the unlawful transfer and any losses or injury she might have incurred as aresult of Brown's attack on her it was not shown on therecord that she did lose any pay because of the transferor that she lost any working time because of the assaultIn these circumstances, there would be no need for aremedy If on the other hand, she did lose pay due toeither the transfer or the assault then she should bemade whole for that loss with interest as computed inNew Horizons for the Retarded,283 NLRB 1173 (1987) ii Interest on andafterJanuary11987 shall be computed at theshort term Federal ratefor theunderpayment of taxes as set out in the1986 amendmentto 26 U S C § 6621 Intereston amounts accrued priorto January 1 1987 (the effectivedate of the 1986 amendment to 26On these findings of fact and conclusions of law andon the entire record I issue the following recommended2ORDERThe Respondent, Shedd s Food Products, a Divisionof Lever Brothers Company Incorporated, Baltimore,Maryland, its officers agents, successors, and assigns,shall1Cease and desist from(a)Assaulting employees in retaliation for the employee s unionand protected concerted activities(b) Telling an employee that another employee wouldbewatched because the other employee engaged inunion and protected concerted activity(c)Stating that an employee had been assigned towork on a specified line in retaliation for the individual sunion and protected concerted activities(d) Transferring an employee to a specified productionline in retaliation for the employees union and protectedconcerted activities(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make Sharon Ceci whole for any loss of earningsshe may have suffered as a result of Respondents unlawful conduct against herin a mannerand to the extent setforth in the remedy section of the decision(b)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records, social security payment records, timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(c)Post at its Baltimore, Maryland facility copies ofthe attached notice markedAppendix 3 Copies of thenotice on forms provided by the Regional Director forRegion 5 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced, or covered byany other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyU S C § 6621)shall be computed in accordancewithFlorida Steel Corp231 NLRB 651 (1977)2 If no exceptionsare filed as provided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as providedin Sec102 48 of theRulesbe adopted by theBoardand all objections to themshall be deemedwaived for all purposes3If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals the words in the notice readingPosted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board